tax_exempt_and_government_entities_division release number release date vil code xxxxxxxx xxxxxxxx xxxxxxxx department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years ‘ dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s your membership is not voluntary as required under sec_501 and because your plan discriminates against non-faculty employees you do not qualify for tax-exempt status as an organization described under sec_501 you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uniform issue list legend sponsor administrator company date x dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you submitted a form_1024 and applied for tax-exempt status as an organization described under sec_501 you represent the following facts you fund a welfare plan plan sponsored by sponsor to provide retiree medical benefits excluding life_insurance to benefit some of sponsor’s employees you state that plan is not a collective bargaining agreement plan_sponsor an educational tax-exempt_organization described under sec_501 created plan to benefit only faculty employees of sponsor hired after date participants permanent full-time non-faculty employees hired after date are excluded from participating in the plan xxxxxxxxx axxxxxxxxxx xxxxxxxxx axxxxxxxxxxxxx sponsor currently ha sec_75 employees of the current employees e e are covered under plan employees are highly compensated employees hce are covered by a prior plan employees are hces of the remaining employees who are not covered are collectively bargained employee sec_11 are part-time_employee sec_5 are temporary employee sec_12 were hired prior to date and not covered on that basis were hired after date and are excluded because they are not covered group faculty of the employees are hces sponsor contributes dollar_figurex annually into each participant’s individual_account participants do not contribute to their accounts this amount increase sec_3 each year sponsor commenced these contributions after date i jnvestment accumulations are limited by the investment options in which the participant chooses to invest his or her account money in each participant's account is invested in mutual funds and managed by your trustee trustee is a low-cost provider of investment management and associated recordkeeping and trust services plan will benefit participants participants’ spouses and their dependents upon a participant's retirement or severance from sponsor participants must satisfy the retirement eligibility to receive plan benefits retirement eligibility is defined as age and years of continuous employment with sponsor or in the case of employees hired at an advanced age age with years of continuous employment with sponsor participants will be eligible for retiree health insurance upon enrolling in medicare part a and b participants who have not satisfied the retirement eligibility requirement will only be eligible for the healthcare reimbursement benefit at age upon severance_from_employment with sponsor however you will make available healthcare reimbursement benefit to participants who are active employees of sponsor that have certain terminal illness and catastrophic situations to make certain this benefit is administered without discrimination you use an objective criterion to determine who is terminally ill reimburse a participant’s expenses_incurred a year prior to the participant's death because of a terminal illness or any time following the date a physician certifies a participant is expected to die within five years upon and during participants’ retirement_plan will pay premiums for health insurance and reimburse participants for qualified_medical_expenses from each participant’s account you will devote plan’s entire assets to provide permissible health and welfare benefits under sec_501 to participants you do not envision that you will have assets with no participant s participating in plan nonetheless you state that in the event of plan’s termination any assets remaining after the satisfaction of all liabilities and expenses of the plan will be used to provide one or more benefits permitted under sec_501 to participants and their eligible spouses and dependents no amounts will revert to the plan_sponsor or any affiliated employer xxxxxxxxx kaxxxxxxxxxx xxxxxxxxx xxxxxxxxxxxxxx plan and sponsor hired administrator a non-profit organization which is a consortium of its member institutions to administer plan you also contracted company to perform services that include receiving and processing qualified_medical_expenses assisting eligible retirees who are enrolling in retiree health insurance_company also operates a call-center and websites services etc on plan’s behalf and company plan conducted extensive and competitive request for proposals to make certain fees plan pays them are reasonable market competitive prior to entering into the contracts with administrator trustee law sec_501 exempts from tax_administration voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_505 provides that except as otherwise provided in this subsection a plan meets the requirements of this subsection only if a each class of benefits under the plan is provided under a classification of employees which is set forth in the plan and which is found by the secretary not to be discriminatory in favor of employees who are highly compensated individuals and b in the case of each class of benefits such benefits do not discriminate in favor of employees who are highly compensated individuals sec_505 provides that for purposes of sec_505 there may be excluded from consideration a employees who have not completed years_of_service b employees who have not attained age c seasonal employees or less than half-time employees employees not included in the plan who are included in a unit of employees covered by an agreement between employee_representatives and or more employers which the secretary finds to be a collective bargaining agreement if the class of benefits involved was the subject of good_faith bargaining between such employee_representatives and such employer or employers and employees who are nonresident_aliens and who receive no earned_income within the meaning of section sec_1_501_c_9_-1 provides that an organization described in sec_501 must be a an association of employees b an association whose membership must be voluntary c an association whose purpose is to provide for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d an association whose net_earnings does not inure other than by payment of the benefits referred to in c to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 provides that eligibility for membership may be restricted by geographic proximity or by objective conditions or limitations reasonably related to employment such as a limitation to a reasonable classification of workers a limitation based on a reasonable minimum period_of_service a limitation based on maximum compensation or a requirement that a member be employed on a full-time basis xxxxxxxxx kxxxxxxxxxx xxxxxxxxx kmxxxxxxxxaxxxkx sec_1_501_c_9_-2 provides that eligibility for benefits may be restricted by objective conditions relating to the type or amount of benefits offered any objective criteria used to restrict eligibility for membership or benefits may not however be selected or administered in a manner that limits membership or benefits to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association similarly eligibility for benefits may not be subject_to conditions or limitations that have the effect of entitling officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees' association to benefits that are disproportionate in relation to benefits to which other members of the association are entitled sec_1_501_c_9_-2 provides that the term employee for veba membership means an individual who became entitled to membership in the association by reason of being or having been an employee inclusive of an employee on leave of absence works temporarily for another employer or as an independent_contractor or has been terminated by reason of retirement disability or layoff sec_1_501_c_9_-2 provides that membership in an association is voluntary if an affirmative act is required on the part of an employee for the employee to become a member rather than the designation as a member due to employee status however an association shall be considered voluntary although membership is required of all employees provided that the employees do not incur a detriment for example in the form of deductions from pay as the result of membership in the association rationale an organization described under sec_501 must be a an association of employees b an association whose membership must be voluntary c an association whose purpose is to provide for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d an association whose net_earnings does not inure other than by payment of the benefits referred to in c to the benefit of any private_shareholder_or_individual see sec_501 and sec_1_501_c_9_-1 because plan‘s membership is not voluntary and because plan discriminates against non- faculty employees you do not qualify for tax-exempt status as an organization described under sec_501 you state that you will provide benefits permitted under sec_501 only to faculty employees of sponsor hired after date plan excludes nineteen employees who were hired after date from participating in plan because they do not fall within the defined covered group faculty employees these nineteen non-faculty employees are neither temporary employees part- time employees covered under a separate similar plan covered pursuant to collective bargained agreement nor employees who are nonresident_aliens an organization described under sec_501 must be a an association of employees the term employee for veba membership means an individual who became entitled to xxxxxxxxx krxxxxxxxxxx xxxxxxxxx mxxxxxxxxxxxxx membership in the association by reason of being or having been an employee inclusive of an employee on leave of absence works temporarily for another employer or as an independent_contractor or has been terminated by reason of retirement disability or layoff see sec_1_501_c_9_-2 the nineteen non-faculty employees hired after date that are excluded from participating qualify as employees as described under sec_1_501_c_9_-2 sec_1_501_c_9_-1 provides that an organization described under sec_501 among other requirement must be an association whose membership must be voluntary membership in an association is voluntary if an affirmative act is required on the part of an employee for the employee to become a member rather than the designation as a member due to employee status however an association shall be considered voluntary even though membership is required of all employees provided that employees do not incur a detriment eg deductions from pay as the result of membership in the association see sec_1_501_c_9_-2 because plan has excluded barred non-faculty employees who qualify as employees under sec_1_501_c_9_-2 from making a choice to either participate or not participate in plan plan is not voluntary as provided under sec_501 next sec_505 provides that except as otherwise provided in this subsection a plan meets the requirements of this subsection only if a each class of benefits under the plan is provided under a classification of employees which is set forth in the plan and which is found by the secretary not to be discriminatory in favor of employees who are highly compensated individuals and b in the case of each class of benefits such benefits do not discriminate in favor of employees who are highly compensated individuals in addition under sec_505 for purposes of sec_505 there may be excluded from consideration a employees who have not completed years_of_service b employees who have not attained age c seasonal employees or less than half-time employees employees not included in the plan who are included in a unit of employees covered by an agreement between employee_representatives and or more employers which the secretary finds to be a collective bargaining agreement if the class of benefits involved was the subject of good_faith bargaining between such employee_representatives and such employer or employers and employees who are nonresident_aliens and who receive no earned_income within the meaning of section see sec_1_501_c_9_-2 under the plan you permit faculty employees hired after date to participate in plan but exclude from participation non-faculty employees hired after date who are neither covered under a separate similar plan covered pursuant to a collective bargained agreement temporary employees part-time employees nor employees who are nonresident_aliens based on these exclusions you discriminate against these nineteen non-faculty employees thus you are not in compliance with sec_505 and therefore cannot qualify for tax-exempt status as an organization described under sec_501 xxxxxxxxx rxxxxxxxxxx xxxxxxxxx axxxxxxxxxxxkx conclusion based on the foregoing because you are discriminatory and also not voluntary as described you do not qualify for tax-exempt status as an organization described under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters xxxxxxxxx maxxxxxxxxxx xxxxxxxxx axxxxxxxxxxxxx please send your protest statement form_2848 and any supporting documents to this address xxxxxkxkxkxxkxxkxkxkk xxxxxxkxkxkkxkxkxkxkk xxxxxxxxxkxxkxkxkxkkk xxkxxxxkxxkxxkxkkkkk xxxkxxxxxxkxkxkxkkxkkk you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary jo salins acting manager eo technical
